DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because phrases that can be implied, such as “The present disclosure …”, line 1 of the abstract, should be avoided.  Correction is required.  See MPEP § 608.01(b).
Figs. 1, 3E, 4A-4E, 6, 7A-7B and 8A-8B of the instant drawings are objected to because photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications (37 CFR 1.84). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 6-7 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite for being inconsistent with base claim 1 in that the controller in base claim 1 is configured to transmit a first signal to one or more position beacons, whereas the switch position detector in claim 6 is configured to perform the same function of transmitting the signal to the one or more position beacons. In other words, it is not clear as to whether the controller or the switch position detector of the instant claimed invention is configured to perform the function of transmitting signals to the beacons. 
In claim 17, line 2, the expression “a detector positioned between a rail track” is indefinite because the word “between” requires an association with two things, such as between a rail track and another structure.
In claim 19, line 2, the expression “coupling the detector to a rail tie disposed between the switch rails” is indefinite because it is the detector instead of the rail being disposed between the switch rails. The rail tie is disposed under the switch rails instead of between the switch rails.
Claims 7, 18 and 20 are also indefinite because they depend from indefinite base claims.
Due to the nature of indefiniteness of instant claims 6-7, these claims cannot be further treated on the merits.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerl (US 2020/0307663) in view of Biagiotti (US 2005/0178929).
Hammerl discloses a system comprising rail switch 13 that can be thrown between first and second positions corresponding to side line BC and main line AC, beacons 15, 16 having a light source (red, green) and provided adjacent to the side and main lines to provide indication signals corresponding to the first and second switch positions, and a controller considered to include components 12 and 14 connected to the rail switch and the beacons through signal connections 17 and configured to determine the position of the switch rails between first and second positions to transmit corresponding signals to switch position beacons 15, 16. 
Biagiotti discloses a switch position detector including sensors (paras [0008] and [0040]) located in housing 1 disposed between switch rails A1, A2 of a rail track. In view of Biagiotti, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use a railroad switch having a switch position detector and other components located in a housing disposed between switch rails, in a manner similar to that taught by Biagiotti, to achieve expected advantages thereof, such as a compact construction, wherein switch components are well protected inside the housing located between the switch rails. The structure of Hammerl, as modified, is considered to include the combination of features of instant claims 1-2, wherein switch position beacons 15, 16 are configured to be switched between green and red lights via the controller in responding to first and second signals corresponding to first and second positions of the switch rails. 
Regarding instant claim 5, consider the first and second beacons 15, 16 of Hammerl, wherein these beacons are obviously removable, such as by removing whatever attachment mechanisms/devices that are used to couple the beacons to the respective lines of the rail track. As to the distance of the first and second beacons from the switch position detector being at least 25 meters, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the first and second beacons at a reasonable distance from the rail switch or the switch position detector so as to allow adequate response time for safety, wherein the instant claimed distance of at least 25 meters is considered as being a reasonable distance that one of ordinary skill in the art would have chosen through routine engineering for achieving safe operation.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 2 above, and further in view of Socratic Q&A.
In the Socratic Q&A, the frequency of a light wave causes our perception of the light we sense through our eyes and brain to appear as different colors in accordance with different frequencies of light. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use this known concept of changing light colors by changing the frequency of light for changing the light color between red and green in beacons 15, 16 of Hammerl for performing the same expected function regulating railway traffics and achieving expected advantages thereof, e.g., the same light source can be used for providing red and green color lights.
Claims 17-20 (19-20 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerl (US 2020/0307663) in view of Henry (US 7,577,502).
Hammerl is applied above.
Henry discloses switch rail position detector 1 including first and second sensors 22b, 42b, which are positioned to detect the first and second switch rail tips relative to stock rails 7, 8. In view of Henry, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use a switch rail position detection device, similar to that taught by Henry, in the structure of Hammerl for detecting the switch rail position of rail switch 13 because Hammerl does not describe the structural details of a switch rail position detection device, which is necessary for use in the structure of Hammerl for detecting the switch rail position of rail switch 13. As to the switch rail position detector being coupled to a rail tie and disposed between the switch rails, the concept of choosing a convenient location, such as coupling to a rail tie and disposed between the switch rails, for placing the detector is merely an obvious matter of design choice through routine engineering without requiring an invention. In the instant case, such coupling the detector to a rail tie (e.g., to a side or under the tie) and between the switch rails is obviously advantageous in that a more compact railroad track structure without parts extending outside of a railroad track is achieved. 
Regarding instant method claims 17-19, the operation of the structure of Hammerl, as modified above, is considered to include the method steps as claimed because the various components in the structure of Hammerl, as modified, are obviously configured and capable for operations as recited in instant claims 17-19, wherein the first and second beacons 15, 16 are configured with red and green lights as indicators for indicating passable and non-passable track lines in accordance with the detected position of the rail switch.
Regarding instant claim 20, note that the detector and the first and second beacons in the structure of Hammerl, as modified, are removable. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to selectively remove the detector and the first and second beacons from the rail track when needed, such as in cases of repairing, maintenance, replacement needs. 
Claims 9-16 are allowable.
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai (US 2006/0214068) and Seidl (US 6,164,600) disclose systems for detecting positions of railroad switch rails. Pace (US 6,471,162) discloses a warning system for railroad workers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617